Title: From Thomas Jefferson to J. P. P. Derieux, 10 March 1793
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Mar. 10. 1793

I received yesterday your favor of the 1st. inst. I am unable to give you any explanation relative to your bill, as I have not had a word from Mr. Fenwick but those I copied in my letter to you. I think you would do well to write to him for an explanation as the matter seems to require it, and you will the sooner be placed on a certainty. I have not lately heard what progress is made in the sale of your effects here. But the scarcity of money never before paralleled among the merchants here for a month or two past, and which will not be over till the summer, will render remittances from hence slow. They shall not be retarded however by any want of my attention.

The estragon (called in English Tarragon) is little known in America. The Melongene (Solanum Melongena of the botanists) is unknown to me. I expect they will be to be found only in possession of Mr. Bartram who keeps a curious botanical garden some miles in the country. Due enquiry shall be made for them there and elsewhere. My compliments to Mrs. Derieux and am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson

P.S. I had omitted to answer your questions on the purchase of lands for your uncle. I think lands may be rented in Virginia for 5. per cent on their cost. The gradual increase of value is an additional profit.—My lands at Elkhill have been sold some time ago.

